Ingraham, First J.,
dissenting. In this case the facts, as *412admitted, show a mistake on the part of the plaintiff, but none on the part of the defendants. That upon such payment being made, the moneys were applied to other lots than the plaintiff’s.
The rule as to paying money back, paid under a mistake of facts, applies only where the mistake is mutual, or where the party receiving is guilty of fraud.
Where the party, to whom the money is paid, receives it without any mistake on his part, and it is applied to the payment of a claim justly due, there is no mistake on his part, and there is no pretence of any intended fraud.
I think, also, the plaintiff was bound to inquire before he paid his money in discharging an assessment upon lots. -
He had a notice of the extent of the grading. He is supposed to know the law to be, that the assessment for grading cannot be extended beyond the land graded. He had the numbers of lots on which the assessment was claimed, and was guilty of negligence in making the payment without such examination as would have informed him that the assessment was not on his lots.
This question, in regard to payment of taxes and assessments, is of too much importance to public interest to be rested solely on the mistake of the party making the payment. If such mistake is sufficient to enable him to recover back the money in an action against the defendants, it may be done after five years as well as after one; and affects changes of property, which, on searching, may be declared to be free from such taxes and assessments, in consequence of-the payment so made. Where made without a mutual mistake of both parties, the party paying should be left to his remedy under the statute, and not allowed, years afterwards, to recover it back for his mistake, when there was no mistake on the part of the defendants.
New trial granted, costs to abide the event.